Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.


CONFIDENTIAL
EXECUTION COPY



OPTION & LICENSE AGREEMENT


by and between


INTELLECT NEUROSCIENCES, INC.


and



[***]


dated as of


October 3, 2008

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
OPTION & LICENSE AGREEMENT



THIS AGREEMENT is made as of October 3, 2008 (the “Effective Date”) by and
between INTELLECT NEUROSCIENCES, INC. having a place of business at 7 West 18th
St. 9th Fl. New York 10011 (“Intellect”, and following exercise of the Option
(as defined below), “Licensor”), and [***], having a place of business at [***]
(“[***]”, and following exercise of the Option, “Licensee”).


Intellect is the owner of the Licensed Patents, as defined below.
 
[***] wishes to purchase an option to obtain a license under the Licensed
Patents, to practice the technology included or claimed in the Licensed Patents
and to make, have made, use, sell, offer to sell and import Licensed Products,
as defined below.
 
Intellect is willing to grant such an option, and following exercise of the
option, a license to [***] on the terms and conditions of this Agreement.
 
Intellect and [***] have therefore agreed as follows:
 
1.           DEFINITIONS
 
The following terms shall have the meanings indicated in this Agreement:
 
1.1.           “Agreement” means this Agreement, including all schedules hereto.
 
1.2.           “Affiliate” means any Person controlled by, controlling, or under
common control with either Licensee or Licensor.  For this purpose, “control”
means direct or indirect beneficial ownership of at least fifty percent (50%)
interest in the voting stock (or the equivalent) of such Person or having the
right to direct, appoint or remove a majority or more of the members of its
board of directors (or their equivalent), or having the power to control the
general management of such Person, by contract, law or otherwise.
 
1.3.            “Control” or “Controlled” shall mean with respect to
intellectual property, the right to grant a license or sublicense with respect
thereto, whether by ownership, license or otherwise.
 
1.4.            “Effective Date” has the meaning given to it in the Preamble.
 
1.5.           “Exercise Fee: is defined in Section 3.1.2.
 
1.6.           “Field” shall mean the treatment, prevention and/or control of
all diseases and/or conditions in humans, including but not limited to
Alzheimer’s Disease and Mild Cognitive Impairment.
 
1.7.           “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.
 
-1-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
1.8.            "Law" or “Laws” means all laws, statutes, rules, regulations,
orders, judgments and/or ordinances of any Governmental Authority.
 
1.9.           “Lead Compound” means Licensee’s antibody directed toward Amyloid
Beta, commonly referred to within Licensee as [***].
 
1.10.           “Licensed Patents” means any U.S. and ex-U.S. patents and patent
applications listed on Schedule 1 having claims that encompass [***] Compounds,
and any divisional, continuation or continuation-in-part thereof or substitute
therefor, any foreign patent applications corresponding to any such patent
applications, and any U.S. or foreign patent or the equivalent thereof issuing
therefrom, and any reissue, re-examination, renewal, supplementary protection
certificate or extension thereof, all to the extent within the Control of
Licensor as of the Effective Date.
 
1.11.           “Licensed Product” means any product in any dosage form
containing the [***] Compound, the development, manufacture, use, sale or
importation of which product would, absent the license granted by Licensor to
Licensee herein, infringe any Valid Claim in any Licensed Patent.
 
1.12.           “Net Sales” means with respect to Licensed Products, the gross
amount invoiced by Licensee, its Affiliates and its sublicensees of such
Licensed Products to Third Parties, less (a) bad debts related to such Licensed
Products and (b) sales returns and allowances actually paid, granted or accrued,
including, trade, quantity and cash discounts and any other adjustments,
including, those granted on account of price adjustments, billing errors,
rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions, adjustments arising from consumer discount programs or
other similar programs, customs or excise duties, sales tax, consumption tax,
value added tax, and other taxes (except income taxes) or duties relating to
sales, any payment in respect of sales to the United States government, any
state government or any foreign government, or to any other Governmental
Authority, or with respect to any government-subsidized program or managed care
organization, and freight and insurance (to the extent that Licensee bears the
cost of freight and insurance for a Licensed Product).  Net Sales shall be
determined from books and records maintained in accordance with generally
acceptable accounting principles in the United States, as consistently applied
by Licensee with respect to sales of all its pharmaceutical products.
 
1.13.           “Party” means each party to this Agreement and their respective
successors and permitted assigns.
 
1.14.           “Person” means any natural person or legal entity.
 
1.15.           “[***] Compound” means any antibody owned or licensed by
Licensee or an Affiliate directed towards Amyloid Beta, including the Lead
Compound.
 
1.16.           [***]
 
1.17.           “Royalty Payments” is defined in Section 3.1.4.
 
-2-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
1.18.           “Territory” means worldwide.
 
1.19.           ”Third Party” means any Person or entity other than Licensee,
Licensor or any of their respective Affiliates.
 
1.20.           “Valid Claim” means any claim of any issued and unexpired patent
that has not been rejected, revoked, or held unenforceable or invalid by a
decision of a court or other government agency of competent jurisdiction which
decision is unappealable or unappealed within the time allowed for appeal, or
that has not been dedicated to the public, disclaimed, withdrawn, abandoned or
admitted by Licensor to be invalid or unenforceable through reissue, disclaimer
or otherwise.
 
2.           OPTION AND LICENSE.
 
2.1             Option.  Intelllect hereby grants to [***] and its Affiliates an
irrevocable option (the “Option”), to be exercised at [***]’s sole unfettered
discretion, to acquire the license described in Section 2.2 below.  The Option
may be exercised any time from the Effective Date until March 31, 2009 (the
“Option Period”).  [***] (or an Affiliate of [***]) shall notify Intellect
whether or not it wishes to exercise the Option as promptly as practicable after
[***] has made its decision whether to exercise or not to exercise the Option,
but in no event no later than the last day of the Option Period.


2.2             Grant of License.  Subject to the terms of this Agreement, if
[***] exercises the Option pursuant to Section 2.1, Intellect hereby grants to
[***] and its Affiliates, commencing immediately upon exercise of the Option and
for the term of this Agreement, a non-exclusive, royalty bearing license under
the Licensed Patents, with the right to grant sublicenses, to develop, have
developed, make, have made, use, offer to sell, sell, import and have imported
Licensed Products in the Territory in the Field.  Upon exercise of the Option,
Intellect will be referred to as “Licensor” and [***] will be referred to as
“Licensee”, provided, that use of such names in describing the parties is for
ease of reference only, and will not have any legal effect.
 
2.3             Compliance and Approvals.   Licensee shall comply with all
applicable Laws.  Licensee shall be responsible for obtaining all regulatory
approvals required for the manufacture and sale of Licensed Products.
 
2.3             Authority.  Licensee has sole authority in all matters related
to the research, development, manufacture and commercialization of the Licensed
Products, whether conducted using its own or its Affiliates’ resources or
through one or more Third Parties of its choosing.
 
3.           PAYMENTS
 
3.1             Payments.  [***] shall make the following payments to Intellect:
 
   3.1.1           Upfront Payment.  Within ten (10) business days after
execution of this Agreement, [***] shall pay Intellect a non-refundable fee of
[***] for the Option, of which [***] is creditable against the Exercise Fee.
 
-3-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
3.1.2           Exercise Fee.  Within ten (10) business days following exercise
of the Option, Licensee will pay a [***] exercise fee (the “Exercise Fee”), such
Exercise Fee to be reduced by [***] as a credit in respect of the upfront
payment made pursuant to Section 3.1.1 above.


3.1.3           Milestone Payments.  Licensee shall pay to Licensor the
following non-refundable milestone payments, to be paid only once, at the time
when a Licensed Patent or Licensed Product reaches, as the case may be, a
milestone described below:
 
 
a.
Upon the later of (1) exercise of the Option, and (2) grant in the United States
of a Licensed Patent with at least one Valid Claim that covers a Licensed
Product in the Territory in the Field, [***].



 
b.
After Licensee reaches aggregate annual Net Sales in excess of [***] for any
Licensed Product in countries in which there are then existing one or more Valid
Claims covering the Licensed Product (“Covered Countries”), Licensee would pay
Licensor [***].  Such payment is payable one time only, regardless of the number
of Licensed Products that reach such annual Net Sales in such Covered Countries
and the number of times such milestone is reached.



 
c.
For the avoidance of doubt:  (i) each milestone payment shall be payable only on
the first occurrence of the corresponding event milestone; and (ii) none of the
event milestone payments shall be payable more than once.  In the event that a
Party has given the other Party any notice of termination of this Agreement
under Article 7, no further payments under Section 3.1.3(a) shall become due
following the date of such notice, but all payments due with respect to
milestones achieved prior to such date shall remain payable in accordance with
their terms.



Each such milestone payment shall be due upon the achievement of such milestone
and payable to Licensor within thirty (30) business days after the date such
milestone is achieved (whether achieved by or on behalf of Licensee or any of
its Affiliates or sublicensees).
 
3.1.4           Royalties.  In addition to the payments provided in Sections
3.1.1, 3.1.2 and Section 3.1.3, in consideration of the rights granted
hereunder, and subject to the terms and conditions of this Agreement, Licensee
shall pay or cause to be paid to Licensor a royalty on all Net Sales of all
Licensed Products by Licensee or any of its Affiliates or permitted sublicensees
(“Royalty Payments”) in an amount equal to:
 
 
a.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory below or equal to [***]; plus

 
 
b.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory greater than [***] and less than or
equal to [***]; plus

 
-4-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
 
c.
[***] Net Sales for the portion of aggregate Net Sales of such Licensed Products
in a calendar year in the Territory greater than [***] and less than or equal to
[***]; plus

 
 
 
d.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory in excess of [***].

 
Royalty Payments shall be made in accordance with Sections 4, for the period
commencing upon launch of a Licensed Product in a country (or upon issuance of a
Valid Claim, whichever is later) and ending upon the date on which such Licensed
Product is no longer covered by a Valid Claim in such country.
 
3.1.5.           Most Favored Nation.  In the event that Licensor grants or has
granted to any Third Party a license under the Licensed Patents, which license
requires such Third Party to pay less than any of the payments and/or royalties
set forth in this Agreement, such lesser payments and royalties shall be
substituted for the payments and royalties payable by Licensee under this
Agreement, and any amounts paid by Licensee prior to the issuance of such Third
Party license in excess of such lesser payments and royalties shall be credited
against future payments and/or royalties payable by Licensee to Licensor under
the Agreement.
 
3.1.6.           Third Party Royalty Obligations.  If Licensee, its Affiliate or
permitted sublicensee determines in its reasonable discretion that it is
necessary to obtain intellectual property rights from a Third Party (or has
obtained such a license) in order to make, use, sell, offer for sale, supply,
cause to be supplied, or import a Licensed Product in a country in the Territory
to pay a royalty to a Third Party based on the sale of a Licensed Product in a
country in the Territory (including in connection with the settlement of a
patent infringement claim or as a result of Licensee being subject to a final
court or other binding order or ruling requiring such payments, to a Third Party
patent holder in respect of sales of any Licensed Product in a country in the
Territory), then (a) Licensee, its Affiliate or sublicensee may negotiate and
procure any such licensing agreements (but will not be under an obligation to
Licensor to do so), and (b) the amount of Licensee’s royalty payments under
Section 3.1.4 with respect to Net Sales for such Licensed Product in such
country shall be reduced by [***] of the amount of such royalties payable by
Licensee to such Third Party; provided, however, that in no event will a
deduction, or deductions, under this Section 3.1.5, in the aggregate, reduce
any  Royalty Payment made by Licensee in respect of Net Sales of such Licensed
Product pursuant to Section 3.1.4 by more than [***]; and provided further, that
no deduction or deductions will be permitted in respect of formulation claims of
such Third Party patent holders.
 
-5-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
3.1.7           Payment of Fees Following Opposition.  In the event Licensee,
its Affiliates or sublicensees files or maintains the opposition proceeding
described in Section 7.2.2, following which event (i) Licensor elects not to
terminate this Agreement within thirty (30) days of such filing, and (ii) any of
the claims opposed in such opposition proceeding that Licensee would infringe in
the absence of this Agreement is upheld by the EPO, Licensee shall pay Licensor
its reasonable legal fees in connection with such opposition proceeding;
provided, however, if Licensee, an Affiliate or sublicensee only becomes a party
to the opposition proceeding after a Third Party initiates such proceeding,
Licensee would only be liable for a portion of such legal fees, determined by
dividing such fees by the number of persons that became a party to such
opposition.
 
3.2           Records.  During the term of this Agreement and for two (2) years
thereafter, Licensee shall (and shall cause its Affiliates, distributors and
permitted sublicensees to) keep complete and accurate records of sales of
Licensed Products and such other matters as may affect the determination of any
amount payable to Licensor hereunder in sufficient detail to enable certified
public accountants engaged by Licensor to determine any amounts payable to
Licensor under this Agreement.  Licensee shall (and shall cause its Affiliates,
distributors and permitted sublicensees to) permit an independent certified
public accountants engaged by Licensor, at Licensor’s expense (except as
provided below), and reasonably acceptable to Licensee to examine not more than
once in any twelve-month period per Person its books, ledgers, and records
during regular business hours for the purpose of and to the extent necessary to
verify any report required under this Agreement or the accuracy of any amount
payable hereunder.  In addition, Licensee shall (and shall cause its Affiliates,
distributors and permitted sublicensees to) permit Licensor or its
representatives to examine periodically any documents relating to its
sublicensing of the Licensed Patents during regular business hours.  Licensee
may require such accountants to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to
Licensor any information, other than such as relates to the accuracy of the
corresponding royalty reports pursuant to Section 4.2.  The opinion of said
independent accountants regarding such reports and related payments shall be
binding on the parties, other than in the case of manifest error.  Should any
examination conducted by Licensor or its representatives pursuant to the
provisions of this paragraph result in an increase of more than  5% of any
payment due Licensor hereunder, Licensee, in addition to any amounts that may be
due Licensor, shall be obligated to reimburse any out of pocket expenses
incurred by Licensor with respect to such examination within thirty (30) days
after receipt of an invoice therefor from Licensor.  Any overpayment of
royalties by Licensee revealed by an examination shall be fully-creditable
against future royalty payments under Section 3.1.4.
 
4.           Payments.
 
4.1           Inter-Company Sales.  Sales between or among Licensee, its
Affiliates or sublicensees shall not be subject to royalties under Section 3,
unless Licensee, or such Affiliate or sublicensee is the end-user of the
Licensed Product.  Licensee shall be responsible for the payment of royalties on
Net Sales by its Affiliates or sublicensees to Third Parties.
 
4.2           Royalty Reporting. Licensee shall make royalty payments to
Licensor with respect to each [***] within sixty (60) days after the end of such
[***], and each payment shall be accompanied by a report identifying the
Licensed Product, each applicable country, Net Sales for each such country, and
the amount payable to Licensor, as well as the computation thereof.  Said
reports shall be kept confidential by Licensor and not disclosed to any other
party, other than Licensor’s accountants which shall be obligated to keep such
information confidential, and such information and reports shall only be used
for purposes of this Agreement.
 
-6-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
4.3           Fund Transfers.  Each payment hereunder shall be made by
electronic transfer in immediately available funds via either a bank wire
transfer, an ACH (automated clearing house) mechanism, or any other means of
electronic funds transfer, at Licensee’s election, to Licensor’s account at
[***], or to such other bank account as Licensor shall designate in a notice at
least five (5) Business Days before the payment is due.  All payments under this
Agreement shall bear interest from the fifteenth (15th) day after the date due
until paid at a rate equal to the thirty (30)-day United States dollar LIBOR
rate in effect on the date that payment was due, as published by The Financial
Times.  All payments made under this Agreement shall be non-refundable.
 
4.4           Taxes.
 
  4.4.1           VAT.  It is understood and agreed between the parties that any
payments made by Licensee under this Agreement are inclusive of any value added
or similar tax imposed upon such payments.
 
  4.4.2           Withholding Tax Matters. In addition, in the event any of the
payments made by Licensee pursuant to Section 3 become subject to withholding
taxes under the Laws of any jurisdiction, Licensee shall deduct and withhold the
amount of such taxes for the account of Licensor to the extent required by Law,
such payment to Licensee shall be reduced by the amount of taxes deducted and
withheld, and Licensee shall pay the amount of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to Licensor an
official tax certificate or other evidence of such tax obligations, together
with proof of payment from the relevant Governmental Authority of all amounts
deducted and withheld sufficient to enable Licensor to claim such payment of
taxes. Any such withholding taxes required under applicable Law to be paid or
withheld shall be an expense of, and borne solely by, Licensor.  Licensee will
provide Licensor with reasonable assistance, at Licensee’s expense, to enable
Licensee to recover such taxes as permitted by Law.
 
5.           PROTECTION OF INTELLECTUAL PROPERTY RIGHTS
 
5.1           Patent Prosecution/Patent Costs.  Licensor shall be responsible
for the prosecution, maintenance, renewal, extension and defense of all Licensed
Patents in its sole discretion and at its expense.
 
5.2           Patent Enforcement.  In the event a Party becomes aware of any
possible or actual Third Party infringement of the Licensed Patents, that Party
shall promptly notify the other Party and provide it with full details.
 
-7-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
 
(b) With respect to any Licensed Product made, used, sold, imported or exported
by a Third Party which Licensee reasonably believe infringes a claim of one or
more Licensed Patents, at the written request of Licensee provided in Licensee’s
sole discretion (“Written Request”), Licensor shall, at Licensee's expense,
commence suit or other proceedings and/or file any claims appropriate to abate
such infringement (“Enforcement”), engaging legal counsel mutually acceptable to
all Parties.  Licensee, at its sole election, shall have the right, but not the
obligation, to be joined as party plaintiffs in any such Enforcement to the full
extent permitted by law in the relevant jurisdiction.  In resolving any
Enforcement (or related settlement) initiated by Licensor as described above,
Licensor and Licensee shall first be reimbursed for all costs associated with
the Enforcement or its settlement, including, without limitation, attorney fees,
after which Licensee shall be paid [***] and Licensor shall be paid [***] of any
funds remaining from the sums recovered in the Enforcement or its
settlement.  In the event Licensor has not commenced Enforcement (through
mutually agreed upon counsel) within thirty (30) days after receiving such
Written Request from Licensee, then Licensee shall have the right, but not the
obligation, to initiate Enforcement at their own expense and to join Licensor as
a party plaintiff in any such suit or proceeding, if required by law in the
relevant jurisdiction and at no cost or expense to Licensor.  In resolving any
such Enforcement initiated by Licensee, Licensee shall be entitled to receive
and retain any and all sums recovered in the Enforcement or its
settlement.  Licensor shall control any Enforcement action but shall consult
with Licensee regarding Enforcement strategy and tactics.

 
 
(c)
With respect to any infringing activity set forth in clause (b) above, and any
other infringement of Licensed Patents by a Third Party, if Licensor fails to
commence any suit or proceeding or otherwise abate such infringement within one
hundred and twenty (120) days of the date that Licensor first becomes aware of
such infringement, all royalties and other payments payable by Licensees
hereunder shall automatically be reduced by fifty percent (50%) (“Infringement
Abatement”).  For the avoidance of doubt, any such Infringement Abatement shall
be calculated independently of, and applied in addition to, any abatement for
Third Party Royalties pursuant to Section 3.1.6.

 
 
(d)
For the sake of clarity, it shall not be an act of infringement of Licensed
Patents for Licensor or any licensee, sublicensee, assignee, transferee or
designee of Licensor to research, develop, use, have used, make, have made,
offer for sale, sell, have sold, import or export any products Controlled by
Licensor.

 
 
(e)
Anything to the contrary herein notwithstanding, Licensor shall not be obligated
to initiate or undertake Enforcement (or to join in any action with Licensee
pursuant to Section 5.1(b)) against any product or third party against which
Licensor (either alone or together with another party that is a licensee under
the Licensed Patents) has previously initiated or undertaken Enforcement, or
other action intended to abate any infringement of Licensed Patents, by such
product or third party prior to receipt of a Written Request from Licensee
(“Prior Enforcement”).  In the event that Licensor has initiated Prior
Enforcement, the provisions of Section 5.1(c) shall not apply and there shall be
no reduction of the royalties due to Licensor under Section 5.1(c) in respect of
such Prior Enforcement.

 
-8-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
6.           INDEMNIFICATION; ETC.
 
6.1           Indemnification.
 
6.1.1           Licensee shall indemnify, defend and hold harmless Licensor, its
Affiliates, and their respective directors, partners, officers, managers,
employees and agents and their respective successors, heirs and assigns (each an
“Indemnitee”), against any liability, damage, deficiency, loss, obligation or
expense of any kind (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon any Indemnitee as a result of or
relating to (a) any death, illness, personal injury, property damage, improper
business practices or other loss, casualty or harm arising out of the
development, manufacture, sale, use or other disposition of any Licensed Product
(whether based on negligence or other tort, warranty, strict liability, or any
other theory) or (b) any breach of this Agreement by Licensee, its Affiliates or
any of its permitted sublicensees.
 
6.1.2           This Section 6.1 shall survive expiration or termination of this
Agreement.
 
6.2           Warranty Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTY INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE LICENSED PATENTS OR
ANY LICENSED PRODUCTS OR OTHERWISE AND HEREBY DISCLAIMS THE SAME.  EXCEPT AS
PROVIDED BELOW, LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTY THAT THE
MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR
OTHER RIGHT OF ANY PARTY OR THIRD PERSON AND HEREBY DISCLAIMS THE SAME.
 
6.3           Representations and Warranties of Licensor.  Licensor hereby
represents, warrants and covenants to Licensee that Licensor has the full right
and authority to execute and perform this Agreement and the execution and
performance of this agreement by Licensor will not conflict with, cause a
default under or violate any existing contractual obligation that may be owed by
Licensor to any Third Party.  Licensor hereby represents, warrants and covenants
that it has the right to grant licenses described in Section 2.1 to all of the
patents and patent applications listed in Schedule 1 without violating or
breaching any obligations to Third Parties.
 
6.4            Representations and Warranties of Licensee.  Licensee hereby
represents, warrants and covenants to Licensor that Licensee has the full right
and authority to execute and perform this Agreement and the execution and
performance of this agreement by Licensee will not conflict with, cause a
default under or violate any existing contractual obligation that may be owed by
Licensee to any Third Party.  Licensee is a wholly-owned subsidiary of [***].
 
7.           TERM AND TERMINATION
 
7.1           Term.  This Agreement will be effective as of the Effective Date
and will remain in effect, unless terminated under Sections 7.2 or 7.3 below, on
a country-by-country basis until all Valid Claims in all Licensed Patents have
expired in a country.  Licensee shall have no obligation to make Royalty
Payments with respect to the Net Sales of a Licensed Product if all Valid Claims
in all Licensed Patents applicable to the development, manufacture, use, sale or
importation of such Licensed Product have expired in a country in which such
Licensed Product is used, sold or imported.
 
-9-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
7.2           Termination by Licensor.
 
7.2.1           Termination for Cause.  Licensor shall have the right to
terminate this Agreement and the license granted hereunder upon the happening of
any of the following events:
 
 
(i)
Licensee fails to pay or cause to be paid any payment which has become due and
payable to Licensor under this Agreement (other than amounts pursuant to Section
3.1.2) within sixty (60) days after the payment date, following which Licensor
has not paid or caused to be paid such amount within thirty (30) days of written
notice from Licensor given in respect of such failure to so pay; or

 
 
(ii)
Licensee has commenced an action as described in Section 7.2.2.

 
7.2.2           Termination after Opposition.  If Licensee or any of its
Affiliates or sublicensees files or maintains an opposition proceeding in the
European Patent Office with respect to EP 0994728 in the European Patent Office
(either by itself or through an Affiliate or Third Party), Licensor may, at its
option and in its sole discretion, terminate this Agreement with respect to the
European Patent Convention countries, by providing written notice of termination
to Licensee.
 
7.2.3           Termination following Failure to Exercise Option.   This
Agreement shall automatically terminate upon failure of [***] or an Affiliate to
exercise the Option prior to expiration of the Option Period.
 
7.3           Termination for Breach.  Licensor or Licensee may terminate for
material breach of or default under any provision of this Agreement, other than
in the case of a Licensee breach, payment obligation referred to in Section
7.2.1(i) or any breach of or default under any provision of Section 7.2.2, and
the breaching or defaulting Party has not cured such breach or default within
ninety (90) days after written notice from the non-breaching Party specifying
the nature of such breach or default (if such breach or default is capable of
being cured).
 
7.4           Insolvency Event.  If Licensee makes a general assignment for the
benefit of its creditors, or there shall have been appointed a receiver, trustee
or other custodian for Licensee for all or a substantial part of its assets, or
any case or proceeding shall have been commenced or other action taken by or
against Licensee in bankruptcy or seeking the reorganization, liquidation,
dissolution or winding-up of Licensee or any other relief under any bankruptcy,
insolvency, reorganization or other similar act or Law, and any such event shall
have continued for sixty (60) days undismissed, unstayed, unbonded and
undischarged, then Licensor may, upon notice to Licensee, terminate this
Agreement, such termination to be effective upon Licensee’s receipt of such
notice.
 
-10-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
7.5           Termination by Licensee.  Licensee shall have the right to
terminate this Agreement at its sole discretion upon sixty (60) days written
notice to Licensor at any time after the cessation of its and its Affiliates’
activities relating to the development, manufacture, commercialization,
marketing or sale of the Lead Compound.
 
7.6           Effect of Termination.
 
7.6.1           Upon termination of this Agreement for any reason, nothing
herein shall be construed to release either Party from any obligation that
matured prior to the effective date of such termination, except as provided in
Section 3.1.3(c).
 
7.6.2           Upon termination of this Agreement for any reason, any
sublicense granted hereunder with respect to which the sublicensee is not then
in breach or default shall continue as a direct license between the sublicensee
and the Licensor on the terms of this Agreement, provided that the sublicensee
agrees in writing, within thirty (30) days after termination of this Agreement,
to be bound by the terms of this Agreement.
 
7.6.3           The provisions of Sections 5.2 (Infringement by Third Parties)
(but only with respect to infringement occurring prior to termination), 6.1
(Indemnification), 6.2 (Warranty Disclaimer), and 8 (General) shall survive
termination of this Agreement for any reason.
 
7.6.4           Licensee may, after termination of this Agreement, sell all
Licensed Products which are in inventory at the time of termination, and
complete and sell Licensed Products which Licensee can clearly demonstrate were
in the process of manufacture at the time of such termination, provided that
Licensee shall pay to Licensor any Royalty Payments due on the sale of such
Licensed Products and shall submit reports, in accordance with this Agreement.
 
8.           GENERAL
 
8.1           Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of each Party and each Party’s respective transferees, successors
and assigns.   Licensee shall not have the right to assign this Agreement or its
rights or obligations hereunder to any other Person; provided, however, Licensee
may, without such consent, assign this Agreement in whole or in part to any of
its Affiliates, without the prior written consent of the Licensor; provided,
further, Upon prior written notice to Licensor, Licensee may assign this
Agreement and all of its rights and obligations under this Agreement to such
Persons or  Person to which Licensee transfers or licenses on an exclusive basis
in a country all or substantially all of the assets and other rights and
interests of Licensee with respect to such country, necessary for, involved in
or related to the development, manufacture, marketing, commercialization or
importation of the [***] and any product containing the [***]; provided that the
transferee or licensee of such assets, rights and interests must agree in
writing with Licensor to assume all obligations of Licensee hereunder and to be
bound by all of the terms and conditions of this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
8.2           Publicity.  The Parties agree that except for the press release
attached hereto as Schedule 2, neither Party shall issue any news release or
other public announcement relating to this Agreement, including any of its
terms, the names of the Licensee or its Affiliates, without the prior written
approval of the other Party, except as subject to the requirements of applicable
Law (including, without limitation, requirements promulgated by the U.S.
Securities and Exchange Commission (“SEC”) regarding the disclosure of corporate
information in periodic reports).  The Agreement and its terms, including the
name of the Licensee and its Affiliates, will remain confidential, except as
subject to the requirements of applicable Law (including, without limitation,
requirements promulgated by the SEC regarding the disclosure of corporate
information in periodic reports) and as otherwise disclosed under obligations of
strict confidentiality to potential investors, merger or acquisition candidates,
and advisors, consultants, employees, directors and other representatives of
Licensor or Licensee.  If a Party determines that it is required by Law to
publicly file, register or notify this Agreement or portions thereof (including
the name of the licensee or any of its Affiliates) with a Governmental
Authority, such party shall (i) initially file a redacted copy of this Agreement
(the “Redacted Agreement”) in the form of Schedule 3 attached hereto and such
corporate information contained in periodic reports pursuant to the requirements
of applicable Law as described in the previous sentence, (ii) request, and use
commercially reasonable efforts to obtain, confidential treatment of all terms
redacted from this Agreement, as reflected in the Redacted Agreement (including
the name of the Licensee and its Affiliates), for a period of at least ten (10)
years, (iii) permit the other party to review and approve such request for
confidential treatment and any subsequent correspondence with respect thereto at
least five (5) Business Days prior to its submission to such Governmental
Authority, (iv) promptly deliver to the other Party any written correspondence
received by it or its representatives from such Governmental Authority with
respect to such confidential treatment request and promptly advise the other
Party of any other communications between it or its representatives with such
Governmental Authority with respect to such confidential treatment request, (v)
upon the written request of the other Party, request an appropriate extension of
the term of the confidential treatment period, and (vi) if such Governmental
Authority requests any changes to the redactions set forth in the Redacted
Agreement or to the disclosure of corporate information described above, use
commercially reasonable efforts to support the redactions in the Redacted
Agreement as originally filed or changes to the disclosure of corporate
information, as the case may be, and shall not agree to any changes to the
Redacted Agreement or to changes to the disclosure of corporate information, as
the case may be, without first discussing such changes with the other Party and
taking the other Party’s comments into consideration when deciding whether to
agree to such changes.  In no event shall Licensor be deemed to have breached
this Section 8.2 as a result of any decision or directive by the SEC requiring
the disclosure of the Agreement or any term thereof, so long as Licensor shall
have satisfied its obligation to use commercially reasonable efforts to avoid
such directive or decision and otherwise complied with the sentence set forth
above.  Each Party shall be responsible for its own legal and other external
costs in connection with any such filing, registration or notification. Any
breach of this Section 8.2 will be considered a material breach, and shall
survive termination of this Agreement.  The parties agree that in the event of a
breach of this Section 8.2, the non-breaching party’s sole remedies, at its
option, is to (i) terminate this Agreement and the licenses granted hereunder
pursuant to Section 7.3 hereof, or (ii) recover monetary damages resulting from
such a breach, provided, however, that the maximum amount of damages recoverable
by Licensee shall not in any event exceed the amount of aggregate cash paid to
Licensor pursuant to Section 3.1, regardless of the type of damages awarded, be
they direct, indirect, special, consequential, incidental or exemplary in
nature.
 
-12-

--------------------------------------------------------------------------------


 
CONFIDENTIAL
EXECUTION COPY

 
8.3           Entire Agreement/Amendments.  This Agreement constitutes the
entire and only agreement between the Parties relating to Licensed Patents, and
all prior negotiations, representations, agreements and understandings are
superseded hereby.  No agreements amending, altering or supplementing the terms
hereof may be made except by means of a written document signed by a duly
authorized representative of each Party.
 
8.4           Notices.  Any notice, communication or payment required or
permitted to be given or made hereunder shall be in writing and, except as
otherwise expressly provided in this agreement, shall be deemed given or made
and effective (i) when delivered personally; or (ii) upon confirmation of
receipt if delivered by telex or telecopy (if not a payment); or (iii) when
received if sent by overnight express; or (iv) upon confirmation of receipt if
mailed by certified or registered mail, postage prepaid and return receipt
requested, in each case addressed to Parties at their address stated below, or
to such other address as such Party may designate by written notice in
accordance with the provisions of this Section 8.4.
 
LICENSEE:
[***]
     
[***]
     
and
     
[***]
   
LICENSOR:
Intellect Neurosciences, Inc.
 
7 West 18th Street, 9th Floor
 
New York, NY 10011
 
Attention: Chief Executive Officer
 
Fax No.: 212-448-9600



8.5           Governing Law; Jurisdiction.  This Agreement shall be construed
and enforced in accordance with the domestic substantive laws of The State of
New York and the United States of America without regard to any choice or
conflict of laws rule or principle that would result in the application of the
domestic substantive law of any other jurisdiction other than, in regard to any
question affecting the construction or effect of any patent, the law of the
jurisdiction under which such patent is granted.  This Agreement shall not be
subject to (a) the United Nations Conventions on Contracts for the International
Sale of Goods; (b) the 1974 Convention on the Limitation Period in the
International Sale of Goods (the “1974 Convention”); or (c) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980.  Any legal or other
action hereunder shall be brought in the State and federal courts of New
York.  The parties consent to the personal jurisdiction and venue of such courts
in the event of such action.
 
-13-

--------------------------------------------------------------------------------


 
 

CONFIDENTIAL 
 EXECUTION COPY

 
8.6           Limitation of Liability.  IN NO EVENT SHALL LICENSOR OR LICENSEE
BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED
SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS
WHETHER LICENSOR OR LICENSEE KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH
DAMAGES.  LICENSOR’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO
THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY
LICENSEE TO LICENSOR UNDER THIS AGREEMENT, EXCEPT FOR LICENSOR’S GROSS
NEGLIGENCE OR WILFULL MISCONDUCT.  The foregoing exclusions and limitations
shall apply to all claims and actions of any kind, whether based on contract,
tort (including but not limited to negligence), or any other grounds.
 
8.7           Headings.  Headings included herein are for convenience only, and
shall not be used to construe this Agreement.
 
8.8           Independent Contractors.  For the purposes of this Agreement and
all services to be provided hereunder, each Party shall be, and shall be deemed
to be, an independent contractor and not an agent, partner, fiduciary, joint
venturer or employee of the other Party.  Neither Party shall have authority to
make any statements, representations or commitments of any kind, or to take any
action which shall be binding on the other Party, except as may be explicitly
provided for herein or authorized in writing.
 
8.9           Severability.  If any provision of this Agreement shall be found
by a court of competent jurisdiction to be void, invalid or unenforceable, the
same shall either be reformed to comply with applicable Law or stricken if not
so conformable, so as not to affect the validity or enforceability of this
Agreement.
 
8.10         Force Majeure.  Neither Party shall be responsible or liable to the
other Party for nonperformance or delay in performance of any terms or
conditions of this Agreement due to acts or occurrences beyond the control of
the nonperforming or delayed Party, including, but not limited to, acts of God,
acts of government, wars, riots, strikes or other labor disputes, shortages of
labor or materials, fires, and floods, provided the nonperforming or delayed
Party provides to the other Party written notice of the existence of and the
reason for such nonperformance or delay.
 
8.11         No Waiver.  Failure of either Party to enforce a right under this
Agreement shall not act as a waiver of that right or the ability to later assert
that right relative to the particular situation involved or to terminate this
Agreement arising out of any subsequent default or breach.
 
8.12         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original document, but all of
which shall constitute the same agreement.
 
[the remainder of this page is intentionally blank]

 
-14-

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL 
 EXECUTION COPY


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.
 
[***]
    INTELLECT NEUROSCIENCES, INC.           
By:
 
            
Name:
 
 
By:
  
Title:
 
 
Name:
 
     
Title:
 

 
 
-15-

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL 
 

 
Schedule 1
 
LICENSED PATENTS
 
Intellect Neurosciences Inc.


Patent Report by Invention
         
Printed: 8/15/2008
COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS

 
DNA ENCODING RECOMBINANT ANTIBODY MOLECULES END-SPECIFIC FOR AMYLOID – B
PEPTIDES
PHARMACEUTICAL COMPOSITIONS THEREOF AND METHOD OF PREVENTING OR INHIBITING
PROGRESSION OF ALZHEIMER'S DISEASE


UNITED STATES
0203301-US0
NEW
4/9/1997
60/041,850
   
EXPIRED
AUSTRALIA
2203301-AU0
DCA
4/9/1998
71034/98
5/23/2002
743827
ISSUED
CANADA
2203301-CA0
DCA
4/9/1998
2,286,305
   
PENDING
CHINA
2203301-CN0
DCA
4/9/1998
98803546.4
12/1/2004
98803546.4
ISSUED
EUROPEAN PATENT
2203301-EP0
DCA
4/9/1998
98918035.1
7/30/2008
0994728
ISSUED
EUROPEAN PATENT
2203301-EP1
DIV
4/9/1998
08011798.9
   
PENDING
ISRAEL
2203301-IL0
DCA
4/9/1998
132262
   
PENDING
JAPAN
2203301-JP0
DCA
4/9/1998
10-543043
6/16/2006
3816111
ISSUED
JAPAN
2203301-JP1
DIV
4/9/1998
2005-210196
   
PENDING
NEW ZEALAND
2203301-NZ0
DCA
4/9/1998
337765
1/10/2002
337765
ISSUED
WIPO
2203301-WO0
CEQ
4/9/1998
PCT/US98/06900
   
NAT PHASE
UNITED STATES
1203301-US1
DCA
10/12/1999
09/402,820
   
PENDING
UNITED STATES
1203301-US2
DIV
10/15/2001
09/975,932
   
ABANDONED
UNITED STATES
1203301-US3
CIP
2/28/2002
10/084,380
   
PUBLISHED
AUSTRALIA
2203301-AU3
DCA
10/21/2002
2002367734
   
PENDING
CHINA
2203301-CN3
DCA
10/21/2002
02828857.2
   
PUBLISHED
EUROPEAN PATENT
2203301-EP3
DCA
10/21/2002
02807019.1
   
ABANDONED
JAPAN
2203301-JP3
DCA
10/21/2002
2003-572597
   
PENDING
WIPO
2203301-WO3
CEQ
10/21/2002
PCT/US02/31590
   
NAT PHASE
SOUTH AFRICA
2203301-ZA3
DCA
10/21/2002
2004/9186
10/26/2005
2004/9186
ISSUED
HONG KONG
2203301-HK3
CEQ
1/27/2006
06101278.5
   
PUBLISHED
UNITED STATES
1203301-US4
DIV
5/8/2007
11/745,759
   
PENDING

 
 

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL 
 

 
Schedule 2


Intellect Neurosciences, Inc. Grants to Top Tier Global Pharmaceutical Company
an Option to License Certain Alzheimer’s Patents and Patent Applications


Agreement Follows Recent Grant by Intellect of License to Wyeth (NYSE:WYE) and
Elan Pharma International Ltd.


New York, NY, October , 2008,/PRNewswire/ - Intellect Neurosciences, Inc.
(OTCC:ILNS), a biopharmaceutical company focused on development of
disease-modifying therapeutic agents for the treatment and prevention of
Alzheimer’s disease (AD), announced today that it has entered into an Option
Agreement with a top-tier global pharmaceutical company regarding the right to
purchase a license to  certain of Intellect’s patents and patent applications
related to antibodies and methods of treatment for Alzheimer’s disease.


Intellect is entitled to an option fee upon execution of the Option Agreement.
In addition, Intellect will be entitled to fees, and may be entitled to
milestone payments and royalties from potential future drug sales upon exercise
of the Option by the licensee. Recently, Intellect received its first milestone
payment under its license agreement with Wyeth and Elan related to this patent
family and may be entitled to additional payments from Wyeth and Elan in the
future.


Dr. Daniel Chain, Intellect’s Chairman and CEO and inventor of the licensed
patents and patent applications, commented:  “We are pleased to enter into this
second agreement with a top-tier global pharmaceutical company for our patent
estate relating to the use of antibodies to combat Alzheimer’s
disease.  Alzheimer’s patients need strong and capable partners in their fight
to overcome this devastating disease. We believe that several therapeutic agents
may be necessary to fully treat the AD population and that our licensing
efforts, together with our internal program development, will increase the
likelihood of developing safe and effective therapies, as well as provide us
with financial rewards.”


About Intellect’s Immunotherapy Platforms for Alzheimer’s disease


Intellect’s immunotherapy platforms aim to prevent the accumulation of
aggregated beta amyloid protein fragments in the brain that are thought to be
the root cause of Alzheimer’s disease. In healthy people, beta amyloid does not
aggregate but in Alzheimer’s patients it clumps first to form long fibrils, like
tentacles, that eventually deposit on the surface of nerve cells as a
spaghetti-like protein mass called amyloid plaques. The beta amyloid fragments
are generated as a product of metabolism from the much larger Amyloid Precursor
Protein which is present in most tissues in the body and implicated in numerous
important physiological functions. Intellect’s immunotherapy approach for
Alzheimer’s disease involves making an antibody molecule available to bind to
the beta-amyloid toxin, thus promoting its clearance away from sites of damage
the brain. This therapeutic outcome can be potentially achieved either by
administering an externally generated monoclonal antibody (passive immunization)
or by provoking the patient’s immune system to generate such an antibody (active
immunization). Both approaches have the potential to slow or arrest disease
progression provided that key safety issues are addressed. Of particular
importance is the need to avoid interfering with the physiological roles of the
Amyloid Precursor Protein.  Intellect’s has incorporated proprietary safety
features into its ANTISENILIN® monoclonal antibody and RECALL-VAXTM technology
platforms for both passive and active immunization, respectively to minimize the
potential for adverse side-effects by generating antibodies that bind only the
toxic beta amyloid and not the Amyloid Precursor Protein. These features and
supporting patent position provides the Company with a strong competitive
advantage in this field.

 
-2-

--------------------------------------------------------------------------------

 
 

CONFIDENTIAL 
 

 
About Alzheimer’s disease


Alzheimer’s disease, the most common form of dementia, is characterized by
progressive loss of memory and cognition, ultimately leading to complete
debilitation and death. A hallmark feature of Alzheimer’s pathology is the
presence of insoluble protein deposits known as beta-amyloid on the surface of
nerve cells, which results from the accumulation of soluble beta-amyloid in the
brain. The effects of the disease are devastating to the patients as well as the
caregivers, with significant associated health care costs. It is estimated that
there are more than 5 million Americans and about 30 million people suffering
from Alzheimer’s disease world wide with the number expected to increases
dramatically as the global population ages. Currently marketed drugs transiently
affect some of the symptoms of the disease, but there are no drugs on the market
today that slow or arrest the progression of the disease. These symptomatic
drugs are projected to generate more than $6 billion in sales by 2010,
indicating both the size of the market and the demand for effective treatment
beyond symptomatic improvements.


About Intellect Neurosciences, Inc.


Intellect Neurosciences, Inc. is a biopharmaceutical company engaged in the
discovery and development of disease-modifying therapeutic agents for the
treatment and prevention of Alzheimer’s disease and other disorders. The company
has a broad proprietary immunotherapy platform for both passive and active
immunization against Alzheimer’s disease. Also, Intellect has completed Phase I
clinical trials for OXIGON™, which has potential to treat Alzheimer’s disease
and other serious disorders.


For additional information, please visit http://www.intellectns.com, or contact:


Elliot Maza, JD, CPA
President & Chief Financial Officer
Intellect Neurosciences, Inc.
7 West 18th Street, 9th Floor New York, NY 10011,
USA Tel: 212-448-9300

 
-3-

--------------------------------------------------------------------------------

 


CONFIDENTIAL 
 


Safe Harbor Statement Regarding Forward-Looking Statements


The statements in this release and oral statements made by representatives of
Intellect relating to matters that are not historical facts (including without
limitation those regarding future performance or financial results, the timing
or potential outcomes of research collaborations or clinical trials, any market
that might develop for any of Intellect’s product candidates and the sufficiency
of Intellect’s cash and other capital resources) are forward-looking statements
that involve risks and uncertainties, including, but not limited to, the
likelihood that actual performance or results could materially differ, that
future research will prove successful, the likelihood that any product in the
research pipeline will receive regulatory approval in the United States or
abroad, or Intellect's ability to fund such efforts with or without partners.
Intellect undertakes no obligation to update any of these statements. Readers
are cautioned not to place undue reliance on these forward-looking statements,
which speak only as to the date hereof. Accordingly any forward-looking
statements should be read in conjunction with the additional risks and
uncertainties detailed in Intellect's filings with the Securities and Exchange
Commission, including those factors discussed under the caption "Risk Factors"
in Intellect's Annual Report on Form 10-KSBA (file no. 1-10615) filed on October
19, 2007,and our Quarterly Report on Form 10-QSB for the quarter ended September
30, 2007, filed on December 10, 2007 (file no. 1-10615), and for the quarter
ended December 31, 2007, filed on February 19, 2007.

 
-4-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL


Schedule 3
 
OPTION & LICENSE AGREEMENT


by and between


INTELLECT NEUROSCIENCES, INC.
 
and


[***]


dated as of


October 3, 2008

 
-5-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
OPTION & LICENSE AGREEMENT


THIS AGREEMENT is made as of October 3, 2008 (the “Effective Date”) by and
between INTELLECT NEUROSCIENCES, INC. having a place of business at 7 West 18th
St. 9th Fl. New York 10011 (“Intellect”, and following exercise of the Option
(as defined below), “Licensor”), and [***], having a place of business at [***]
(“[***]”, and following exercise of the Option, “Licensee”).


Intellect is the owner of the Licensed Patents, as defined below.
 
[***] wishes to purchase an option to obtain a license under the Licensed
Patents, to practice the technology included or claimed in the Licensed Patents
and to make, have made, use, sell, offer to sell and import Licensed Products,
as defined below.
 
Intellect is willing to grant such an option, and following exercise of the
option, a license to [***] on the terms and conditions of this Agreement.
 
Intellect and [***] have therefore agreed as follows:
 
2.           DEFINITIONS
 
The following terms shall have the meanings indicated in this Agreement:
 
2.1.           “Agreement” means this Agreement, including all schedules hereto.
 
2.2.           “Affiliate” means any Person controlled by, controlling, or under
common control with either Licensee or Licensor.  For this purpose, “control”
means direct or indirect beneficial ownership of at least fifty percent (50%)
interest in the voting stock (or the equivalent) of such Person or having the
right to direct, appoint or remove a majority or more of the members of its
board of directors (or their equivalent), or having the power to control the
general management of such Person, by contract, law or otherwise.
 
2.3.           “Control” or “Controlled” shall mean with respect to intellectual
property, the right to grant a license or sublicense with respect thereto,
whether by ownership, license or otherwise.
 
2.4.           “Effective Date” has the meaning given to it in the Preamble.
 
2.5.           “Exercise Fee: is defined in Section 3.1.2.
 
2.6.           “Field” shall mean the treatment, prevention and/or control of
all diseases and/or conditions in humans, including but not limited to
Alzheimer’s Disease and Mild Cognitive Impairment.
 
2.7.           “Governmental Authority” means any court, agency, department,
authority or other instrumentality of any national, state, county, city or other
political subdivision.

 
-1-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
2.8.           "Law" or “Laws” means all laws, statutes, rules, regulations,
orders, judgments and/or ordinances of any Governmental Authority.
 
2.9.           “Lead Compound” means Licensee’s antibody directed toward Amyloid
Beta, commonly referred to within Licensee as [***].
 
2.10.         “Licensed Patents” means any U.S. and ex-U.S. patents and patent
applications listed on Schedule 1 having claims that encompass [***] Compounds,
and any divisional, continuation or continuation-in-part thereof or substitute
therefor, any foreign patent applications corresponding to any such patent
applications, and any U.S. or foreign patent or the equivalent thereof issuing
therefrom, and any reissue, re-examination, renewal, supplementary protection
certificate or extension thereof, all to the extent within the Control of
Licensor as of the Effective Date.
 
2.11.         “Licensed Product” means any product in any dosage form containing
the [***] Compound, the development, manufacture, use, sale or importation of
which product would, absent the license granted by Licensor to Licensee herein,
infringe any Valid Claim in any Licensed Patent.
 
2.12.         “Net Sales” means with respect to Licensed Products, the gross
amount invoiced by Licensee, its Affiliates and its sublicensees of such
Licensed Products to Third Parties, less (a) bad debts related to such Licensed
Products and (b) sales returns and allowances actually paid, granted or accrued,
including, trade, quantity and cash discounts and any other adjustments,
including, those granted on account of price adjustments, billing errors,
rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions, adjustments arising from consumer discount programs or
other similar programs, customs or excise duties, sales tax, consumption tax,
value added tax, and other taxes (except income taxes) or duties relating to
sales, any payment in respect of sales to the United States government, any
state government or any foreign government, or to any other Governmental
Authority, or with respect to any government-subsidized program or managed care
organization, and freight and insurance (to the extent that Licensee bears the
cost of freight and insurance for a Licensed Product).  Net Sales shall be
determined from books and records maintained in accordance with generally
acceptable accounting principles in the United States, as consistently applied
by Licensee with respect to sales of all its pharmaceutical products.
 
2.13.         “Party” means each party to this Agreement and their respective
successors and permitted assigns.
 
2.14.         “Person” means any natural person or legal entity.
 
2.15.         “[***] Compound” means any antibody owned or licensed by Licensee
or an Affiliate directed towards Amyloid Beta, including the Lead Compound.
 
2.16.         “[***]
 
2.17.         “Royalty Payments” is defined in Section 3.1.4.

 
-2-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
2.18.         “Territory” means worldwide.
 
2.19.         ”Third Party” means any Person or entity other than Licensee,
Licensor or any of their respective Affiliates.
 
2.20.         “Valid Claim” means any claim of any issued and unexpired patent
that has not been rejected, revoked, or held unenforceable or invalid by a
decision of a court or other government agency of competent jurisdiction which
decision is unappealable or unappealed within the time allowed for appeal, or
that has not been dedicated to the public, disclaimed, withdrawn, abandoned or
admitted by Licensor to be invalid or unenforceable through reissue, disclaimer
or otherwise.
 
2.           OPTION AND LICENSE.
 
2.1           Option.  Intelllect hereby grants to [***] and its Affiliates an
irrevocable option (the “Option”), to be exercised at [***]’s sole unfettered
discretion, to acquire the license described in Section 2.2 below.  The Option
may be exercised any time from the Effective Date until March 31, 2009 (the
“Option Period”).  [***] (or an Affiliate of [***]) shall notify Intellect
whether or not it wishes to exercise the Option as promptly as practicable after
[***] has made its decision whether to exercise or not to exercise the Option,
but in no event no later than the last day of the Option Period.


2.2           Grant of License.  Subject to the terms of this Agreement, if
[***] exercises the Option pursuant to Section 2.1, Intellect hereby grants to
[***] and its Affiliates, commencing immediately upon exercise of the Option and
for the term of this Agreement, a non-exclusive, royalty bearing license under
the Licensed Patents, with the right to grant sublicenses, to develop, have
developed, make, have made, use, offer to sell, sell, import and have imported
Licensed Products in the Territory in the Field.  Upon exercise of the Option,
Intellect will be referred to as “Licensor” and [***] will be referred to as
“Licensee”, provided, that use of such names in describing the parties is for
ease of reference only, and will not have any legal effect.
 
2.3           Compliance and Approvals.   Licensee shall comply with all
applicable Laws.  Licensee shall be responsible for obtaining all regulatory
approvals required for the manufacture and sale of Licensed Products.
 
2.3           Authority.  Licensee has sole authority in all matters related to
the research, development, manufacture and commercialization of the Licensed
Products, whether conducted using its own or its Affiliates’ resources or
through one or more Third Parties of its choosing.
 
3.           PAYMENTS
 
3.1           Payments.  [***] shall make the following payments to Intellect:
 
 3.1.1         Upfront Payment.  Within ten (10) business days after execution
of this Agreement, [***] shall pay Intellect a non-refundable fee of [***] for
the Option, of which [***] is creditable against the Exercise Fee.

 
-3-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 3.1.3         Exercise Fee.  Within ten (10) business days following exercise
of the Option, Licensee will pay a [***] exercise fee (the “Exercise Fee”), such
Exercise Fee to be reduced by [***] as a credit in respect of the upfront
payment made pursuant to Section 3.1.1 above.


 3.1.3         Milestone Payments.  Licensee shall pay to Licensor the following
non-refundable milestone payments, to be paid only once, at the time when a
Licensed Patent or Licensed Product reaches, as the case may be, a milestone
described below:
 
 
d.
Upon the later of (1) exercise of the Option, and (2) grant in the United States
of a Licensed Patent with at least one Valid Claim that covers a Licensed
Product in the Territory in the Field, [***].



 
e.
After Licensee reaches aggregate annual Net Sales in excess of [***] for any
Licensed Product in countries in which there are then existing one or more Valid
Claims covering the Licensed Product (“Covered Countries”), Licensee would pay
Licensor [***].  Such payment is payable one time only, regardless of the number
of Licensed Products that reach such annual Net Sales in such Covered Countries
and the number of times such milestone is reached.



 
f.
For the avoidance of doubt:  (i) each milestone payment shall be payable only on
the first occurrence of the corresponding event milestone; and (ii) none of the
event milestone payments shall be payable more than once.  In the event that a
Party has given the other Party any notice of termination of this Agreement
under Article 7, no further payments under Section 3.1.3(a) shall become due
following the date of such notice, but all payments due with respect to
milestones achieved prior to such date shall remain payable in accordance with
their terms.



Each such milestone payment shall be due upon the achievement of such milestone
and payable to Licensor within thirty (30) business days after the date such
milestone is achieved (whether achieved by or on behalf of Licensee or any of
its Affiliates or sublicensees).
 
 3.1.4         Royalties.  In addition to the payments provided in Sections
3.1.1, 3.1.2 and Section 3.1.3, in consideration of the rights granted
hereunder, and subject to the terms and conditions of this Agreement, Licensee
shall pay or cause to be paid to Licensor a royalty on all Net Sales of all
Licensed Products by Licensee or any of its Affiliates or permitted sublicensees
(“Royalty Payments”) in an amount equal to:
 
a.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory below or equal to [***]; plus

 
 
e.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory greater than [***] and less than or
equal to [***]; plus


 
-4-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
f.
[***] Net Sales for the portion of aggregate Net Sales of such Licensed Products
in a calendar year in the Territory greater than [***] and less than or equal to
[***]; plus

 
 
g.
[***] of Net Sales for the portion of aggregate Net Sales of such Licensed
Products in a calendar year in the Territory in excess of [***].

 
Royalty Payments shall be made in accordance with Sections 4, for the period
commencing upon launch of a Licensed Product in a country (or upon issuance of a
Valid Claim, whichever is later) and ending upon the date on which such Licensed
Product is no longer covered by a Valid Claim in such country.
 
3.1.5.        Most Favored Nation.  In the event that Licensor grants or has
granted to any Third Party a license under the Licensed Patents, which license
requires such Third Party to pay less than any of the payments and/or royalties
set forth in this Agreement, such lesser payments and royalties shall be
substituted for the payments and royalties payable by Licensee under this
Agreement, and any amounts paid by Licensee prior to the issuance of such Third
Party license in excess of such lesser payments and royalties shall be credited
against future payments and/or royalties payable by Licensee to Licensor under
the Agreement.
 
3.1.6.        Third Party Royalty Obligations.  If Licensee, its Affiliate or
permitted sublicensee determines in its reasonable discretion that it is
necessary to obtain intellectual property rights from a Third Party (or has
obtained such a license) in order to make, use, sell, offer for sale, supply,
cause to be supplied, or import a Licensed Product in a country in the Territory
to pay a royalty to a Third Party based on the sale of a Licensed Product in a
country in the Territory (including in connection with the settlement of a
patent infringement claim or as a result of Licensee being subject to a final
court or other binding order or ruling requiring such payments, to a Third Party
patent holder in respect of sales of any Licensed Product in a country in the
Territory), then (a) Licensee, its Affiliate or sublicensee may negotiate and
procure any such licensing agreements (but will not be under an obligation to
Licensor to do so), and (b) the amount of Licensee’s royalty payments under
Section 3.1.4 with respect to Net Sales for such Licensed Product in such
country shall be reduced by [***] of the amount of such royalties payable by
Licensee to such Third Party; provided, however, that in no event will a
deduction, or deductions, under this Section 3.1.5, in the aggregate, reduce
any  Royalty Payment made by Licensee in respect of Net Sales of such Licensed
Product pursuant to Section 3.1.4 by more than [***]; and provided further, that
no deduction or deductions will be permitted in respect of formulation claims of
such Third Party patent holders.
 

 
-5-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
3.1.7         Payment of Fees Following Opposition.  In the event Licensee, its
Affiliates or sublicensees files or maintains the opposition proceeding
described in Section 7.2.2, following which event (i) Licensor elects not to
terminate this Agreement within thirty (30) days of such filing, and (ii) any of
the claims opposed in such opposition proceeding that Licensee would infringe in
the absence of this Agreement is upheld by the EPO, Licensee shall pay Licensor
its reasonable legal fees in connection with such opposition proceeding;
provided, however, if Licensee, an Affiliate or sublicensee only becomes a party
to the opposition proceeding after a Third Party initiates such proceeding,
Licensee would only be liable for a portion of such legal fees, determined by
dividing such fees by the number of persons that became a party to such
opposition.
 
3.2           Records.  During the term of this Agreement and for two (2) years
thereafter, Licensee shall (and shall cause its Affiliates, distributors and
permitted sublicensees to) keep complete and accurate records of sales of
Licensed Products and such other matters as may affect the determination of any
amount payable to Licensor hereunder in sufficient detail to enable certified
public accountants engaged by Licensor to determine any amounts payable to
Licensor under this Agreement.  Licensee shall (and shall cause its Affiliates,
distributors and permitted sublicensees to) permit an independent certified
public accountants engaged by Licensor, at Licensor’s expense (except as
provided below), and reasonably acceptable to Licensee to examine not more than
once in any twelve-month period per Person its books, ledgers, and records
during regular business hours for the purpose of and to the extent necessary to
verify any report required under this Agreement or the accuracy of any amount
payable hereunder.  In addition, Licensee shall (and shall cause its Affiliates,
distributors and permitted sublicensees to) permit Licensor or its
representatives to examine periodically any documents relating to its
sublicensing of the Licensed Patents during regular business hours.  Licensee
may require such accountants to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to
Licensor any information, other than such as relates to the accuracy of the
corresponding royalty reports pursuant to Section 4.2.  The opinion of said
independent accountants regarding such reports and related payments shall be
binding on the parties, other than in the case of manifest error.  Should any
examination conducted by Licensor or its representatives pursuant to the
provisions of this paragraph result in an increase of more than  5% of any
payment due Licensor hereunder, Licensee, in addition to any amounts that may be
due Licensor, shall be obligated to reimburse any out of pocket expenses
incurred by Licensor with respect to such examination within thirty (30) days
after receipt of an invoice therefor from Licensor.  Any overpayment of
royalties by Licensee revealed by an examination shall be fully-creditable
against future royalty payments under Section 3.1.4.
 
4.           Payments.
 
4.1           Inter-Company Sales.  Sales between or among Licensee, its
Affiliates or sublicensees shall not be subject to royalties under Section 3,
unless Licensee, or such Affiliate or sublicensee is the end-user of the
Licensed Product.  Licensee shall be responsible for the payment of royalties on
Net Sales by its Affiliates or sublicensees to Third Parties.
 
4.2           Royalty Reporting. Licensee shall make royalty payments to
Licensor with respect to each [***] within sixty (60) days after the end of such
[***], and each payment shall be accompanied by a report identifying the
Licensed Product, each applicable country, Net Sales for each such country, and
the amount payable to Licensor, as well as the computation thereof.  Said
reports shall be kept confidential by Licensor and not disclosed to any other
party, other than Licensor’s accountants which shall be obligated to keep such
information confidential, and such information and reports shall only be used
for purposes of this Agreement.

 
-6-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
4.3           Fund Transfers.  Each payment hereunder shall be made by
electronic transfer in immediately available funds via either a bank wire
transfer, an ACH (automated clearing house) mechanism, or any other means of
electronic funds transfer, at Licensee’s election, to Licensor’s account at
[***], or to such other bank account as Licensor shall designate in a notice at
least five (5) Business Days before the payment is due.  All payments under this
Agreement shall bear interest from the fifteenth (15th) day after the date due
until paid at a rate equal to the thirty (30)-day United States dollar LIBOR
rate in effect on the date that payment was due, as published by The Financial
Times.  All payments made under this Agreement shall be non-refundable.
 
4.4           Taxes.
 
4.4.1        VAT.  It is understood and agreed between the parties that any
payments made by Licensee under this Agreement are inclusive of any value added
or similar tax imposed upon such payments.
 
4.4.2        Withholding Tax Matters. In addition, in the event any of the
payments made by Licensee pursuant to Section 3 become subject to withholding
taxes under the Laws of any jurisdiction, Licensee shall deduct and withhold the
amount of such taxes for the account of Licensor to the extent required by Law,
such payment to Licensee shall be reduced by the amount of taxes deducted and
withheld, and Licensee shall pay the amount of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to Licensor an
official tax certificate or other evidence of such tax obligations, together
with proof of payment from the relevant Governmental Authority of all amounts
deducted and withheld sufficient to enable Licensor to claim such payment of
taxes. Any such withholding taxes required under applicable Law to be paid or
withheld shall be an expense of, and borne solely by, Licensor.  Licensee will
provide Licensor with reasonable assistance, at Licensee’s expense, to enable
Licensee to recover such taxes as permitted by Law.
 
5.           PROTECTION OF INTELLECTUAL PROPERTY RIGHTS
 
5.1           Patent Prosecution/Patent Costs.  Licensor shall be responsible
for the prosecution, maintenance, renewal, extension and defense of all Licensed
Patents in its sole discretion and at its expense.
 
5.2           Patent Enforcement.  In the event a Party becomes aware of any
possible or actual Third Party infringement of the Licensed Patents, that Party
shall promptly notify the other Party and provide it with full details.

 
-7-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
(b)
With respect to any Licensed Product made, used, sold, imported or exported by a
Third Party which Licensee reasonably believe infringes a claim of one or more
Licensed Patents, at the written request of Licensee provided in Licensee’s sole
discretion (“Written Request”), Licensor shall, at Licensee's expense, commence
suit or other proceedings and/or file any claims appropriate to abate such
infringement (“Enforcement”), engaging legal counsel mutually acceptable to all
Parties.  Licensee, at its sole election, shall have the right, but not the
obligation, to be joined as party plaintiffs in any such Enforcement to the full
extent permitted by law in the relevant jurisdiction.  In resolving any
Enforcement (or related settlement) initiated by Licensor as described above,
Licensor and Licensee shall first be reimbursed for all costs associated with
the Enforcement or its settlement, including, without limitation, attorney fees,
after which Licensee shall be paid[***] and Licensor shall be paid [***] of any
funds remaining from the sums recovered in the Enforcement or its
settlement.  In the event Licensor has not commenced Enforcement (through
mutually agreed upon counsel) within thirty (30) days after receiving such
Written Request from Licensee, then Licensee shall have the right, but not the
obligation, to initiate Enforcement at their own expense and to join Licensor as
a party plaintiff in any such suit or proceeding, if required by law in the
relevant jurisdiction and at no cost or expense to Licensor.  In resolving any
such Enforcement initiated by Licensee, Licensee shall be entitled to receive
and retain any and all sums recovered in the Enforcement or its
settlement.  Licensor shall control any Enforcement action but shall consult
with Licensee regarding Enforcement strategy and tactics.

 
 
(c)
With respect to any infringing activity set forth in clause (b) above, and any
other infringement of Licensed Patents by a Third Party, if Licensor fails to
commence any suit or proceeding or otherwise abate such infringement within one
hundred and twenty (120) days of the date that Licensor first becomes aware of
such infringement, all royalties and other payments payable by Licensees
hereunder shall automatically be reduced by fifty percent (50%) (“Infringement
Abatement”).  For the avoidance of doubt, any such Infringement Abatement shall
be calculated independently of, and applied in addition to, any abatement for
Third Party Royalties pursuant to Section 3.1.6.

 
 
(d)
For the sake of clarity, it shall not be an act of infringement of Licensed
Patents for Licensor or any licensee, sublicensee, assignee, transferee or
designee of Licensor to research, develop, use, have used, make, have made,
offer for sale, sell, have sold, import or export any products Controlled by
Licensor.

 
 
(e)
Anything to the contrary herein notwithstanding, Licensor shall not be obligated
to initiate or undertake Enforcement (or to join in any action with Licensee
pursuant to Section 5.1(b)) against any product or third party against which
Licensor (either alone or together with another party that is a licensee under
the Licensed Patents) has previously initiated or undertaken Enforcement, or
other action intended to abate any infringement of Licensed Patents, by such
product or third party prior to receipt of a Written Request from Licensee
(“Prior Enforcement”).  In the event that Licensor has initiated Prior
Enforcement, the provisions of Section 5.1(c) shall not apply and there shall be
no reduction of the royalties due to Licensor under Section 5.1(c) in respect of
such Prior Enforcement.


 
-8-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
6.           INDEMNIFICATION; ETC.
 
6.1           Indemnification.
 
6.1.1          Licensee shall indemnify, defend and hold harmless Licensor, its
Affiliates, and their respective directors, partners, officers, managers,
employees and agents and their respective successors, heirs and assigns (each an
“Indemnitee”), against any liability, damage, deficiency, loss, obligation or
expense of any kind (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon any Indemnitee as a result of or
relating to (a) any death, illness, personal injury, property damage, improper
business practices or other loss, casualty or harm arising out of the
development, manufacture, sale, use or other disposition of any Licensed Product
(whether based on negligence or other tort, warranty, strict liability, or any
other theory) or (b) any breach of this Agreement by Licensee, its Affiliates or
any of its permitted sublicensees.
 
6.1.2          This Section 6.1 shall survive expiration or termination of this
Agreement.
 
6.2           Warranty Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTY INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY OF THE LICENSED PATENTS OR
ANY LICENSED PRODUCTS OR OTHERWISE AND HEREBY DISCLAIMS THE SAME.  EXCEPT AS
PROVIDED BELOW, LICENSOR MAKES NO EXPRESS OR IMPLIED WARRANTY THAT THE
MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR
OTHER RIGHT OF ANY PARTY OR THIRD PERSON AND HEREBY DISCLAIMS THE SAME.
 
6.3           Representations and Warranties of Licensor.  Licensor hereby
represents, warrants and covenants to Licensee that Licensor has the full right
and authority to execute and perform this Agreement and the execution and
performance of this agreement by Licensor will not conflict with, cause a
default under or violate any existing contractual obligation that may be owed by
Licensor to any Third Party.  Licensor hereby represents, warrants and covenants
that it has the right to grant licenses described in Section 2.1 to all of the
patents and patent applications listed in Schedule 1 without violating or
breaching any obligations to Third Parties.
 
6.4            Representations and Warranties of Licensee.  Licensee hereby
represents, warrants and covenants to Licensor that Licensee has the full right
and authority to execute and perform this Agreement and the execution and
performance of this agreement by Licensee will not conflict with, cause a
default under or violate any existing contractual obligation that may be owed by
Licensee to any Third Party.  Licensee is a wholly-owned subsidiary of [***].
 
7.           TERM AND TERMINATION
 
7.1           Term.  This Agreement will be effective as of the Effective Date
and will remain in effect, unless terminated under Sections 7.2 or 7.3 below, on
a country-by-country basis until all Valid Claims in all Licensed Patents have
expired in a country.  Licensee shall have no obligation to make Royalty
Payments with respect to the Net Sales of a Licensed Product if all Valid Claims
in all Licensed Patents applicable to the development, manufacture, use, sale or
importation of such Licensed Product have expired in a country in which such
Licensed Product is used, sold or imported.

 
-9-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
7.2           Termination by Licensor.
 
7.2.1         Termination for Cause.  Licensor shall have the right to terminate
this Agreement and the license granted hereunder upon the happening of any of
the following events:
 
 
(i)
Licensee fails to pay or cause to be paid any payment which has become due and
payable to Licensor under this Agreement (other than amounts pursuant to Section
3.1.2) within sixty (60) days after the payment date, following which Licensor
has not paid or caused to be paid such amount within thirty (30) days of written
notice from Licensor given in respect of such failure to so pay; or

 
 
(ii)
Licensee has commenced an action as described in Section 7.2.2.

 
7.3.2         Termination after Opposition.  If Licensee or any of its
Affiliates or sublicensees files or maintains an opposition proceeding in the
European Patent Office with respect to EP 0994728 in the European Patent Office
(either by itself or through an Affiliate or Third Party), Licensor may, at its
option and in its sole discretion, terminate this Agreement with respect to the
European Patent Convention countries, by providing written notice of termination
to Licensee.
 
7.3.3         Termination following Failure to Exercise Option.   This Agreement
shall automatically terminate upon failure of [***] or an Affiliate to exercise
the Option prior to expiration of the Option Period.
 
7.4           Termination for Breach.  Licensor or Licensee may terminate for
material breach of or default under any provision of this Agreement, other than
in the case of a Licensee breach, payment obligation referred to in Section
7.2.1(i) or any breach of or default under any provision of Section 7.2.2, and
the breaching or defaulting Party has not cured such breach or default within
ninety (90) days after written notice from the non-breaching Party specifying
the nature of such breach or default (if such breach or default is capable of
being cured).
 
7.4           Insolvency Event.  If Licensee makes a general assignment for the
benefit of its creditors, or there shall have been appointed a receiver, trustee
or other custodian for Licensee for all or a substantial part of its assets, or
any case or proceeding shall have been commenced or other action taken by or
against Licensee in bankruptcy or seeking the reorganization, liquidation,
dissolution or winding-up of Licensee or any other relief under any bankruptcy,
insolvency, reorganization or other similar act or Law, and any such event shall
have continued for sixty (60) days undismissed, unstayed, unbonded and
undischarged, then Licensor may, upon notice to Licensee, terminate this
Agreement, such termination to be effective upon Licensee’s receipt of such
notice.

 
-10-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
7.5           Termination by Licensee.  Licensee shall have the right to
terminate this Agreement at its sole discretion upon sixty (60) days written
notice to Licensor at any time after the cessation of its and its Affiliates’
activities relating to the development, manufacture, commercialization,
marketing or sale of the Lead Compound.
 
7.6           Effect of Termination.
 
7.6.1          Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either Party from any obligation that matured
prior to the effective date of such termination, except as provided in Section
3.1.3(c).
 
7.6.2          Upon termination of this Agreement for any reason, any sublicense
granted hereunder with respect to which the sublicensee is not then in breach or
default shall continue as a direct license between the sublicensee and the
Licensor on the terms of this Agreement, provided that the sublicensee agrees in
writing, within thirty (30) days after termination of this Agreement, to be
bound by the terms of this Agreement.
 
7.6.3          The provisions of Sections 5.2 (Infringement by Third Parties)
(but only with respect to infringement occurring prior to termination), 6.1
(Indemnification), 6.2 (Warranty Disclaimer), and 8 (General) shall survive
termination of this Agreement for any reason.
 
7.6.4          Licensee may, after termination of this Agreement, sell all
Licensed Products which are in inventory at the time of termination, and
complete and sell Licensed Products which Licensee can clearly demonstrate were
in the process of manufacture at the time of such termination, provided that
Licensee shall pay to Licensor any Royalty Payments due on the sale of such
Licensed Products and shall submit reports, in accordance with this Agreement.
 
8.           GENERAL
 
8.1           Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of each Party and each Party’s respective transferees, successors
and assigns.   Licensee shall not have the right to assign this Agreement or its
rights or obligations hereunder to any other Person; provided, however, Licensee
may, without such consent, assign this Agreement in whole or in part to any of
its Affiliates, without the prior written consent of the Licensor; provided,
further, Upon prior written notice to Licensor, Licensee may assign this
Agreement and all of its rights and obligations under this Agreement to such
Persons or  Person to which Licensee transfers or licenses on an exclusive basis
in a country all or substantially all of the assets and other rights and
interests of Licensee with respect to such country, necessary for, involved in
or related to the development, manufacture, marketing, commercialization or
importation of the [***] and any product containing the [***]; provided that the
transferee or licensee of such assets, rights and interests must agree in
writing with Licensor to assume all obligations of Licensee hereunder and to be
bound by all of the terms and conditions of this Agreement.

 
-11-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
8.2           Publicity.  The Parties agree that except for the press release
attached hereto as Schedule 2, neither Party shall issue any news release or
other public announcement relating to this Agreement, including any of its
terms, the names of the Licensee or its Affiliates, without the prior written
approval of the other Party, except as subject to the requirements of applicable
Law (including, without limitation, requirements promulgated by the U.S.
Securities and Exchange Commission (“SEC”) regarding the disclosure of corporate
information in periodic reports).  The Agreement and its terms, including the
name of the Licensee and its Affiliates, will remain confidential, except as
subject to the requirements of applicable Law (including, without limitation,
requirements promulgated by the SEC regarding the disclosure of corporate
information in periodic reports) and as otherwise disclosed under obligations of
strict confidentiality to potential investors, merger or acquisition candidates,
and advisors, consultants, employees, directors and other representatives of
Licensor or Licensee.  If a Party determines that it is required by Law to
publicly file, register or notify this Agreement or portions thereof (including
the name of the licensee or any of its Affiliates) with a Governmental
Authority, such party shall (i) initially file a redacted copy of this Agreement
(the “Redacted Agreement”) in the form of Schedule 3 attached hereto and such
corporate information contained in periodic reports pursuant to the requirements
of applicable Law as described in the previous sentence, (ii) request, and use
commercially reasonable efforts to obtain, confidential treatment of all terms
redacted from this Agreement, as reflected in the Redacted Agreement (including
the name of the Licensee and its Affiliates), for a period of at least ten (10)
years, (iii) permit the other party to review and approve such request for
confidential treatment and any subsequent correspondence with respect thereto at
least five (5) Business Days prior to its submission to such Governmental
Authority, (iv) promptly deliver to the other Party any written correspondence
received by it or its representatives from such Governmental Authority with
respect to such confidential treatment request and promptly advise the other
Party of any other communications between it or its representatives with such
Governmental Authority with respect to such confidential treatment request, (v)
upon the written request of the other Party, request an appropriate extension of
the term of the confidential treatment period, and (vi) if such Governmental
Authority requests any changes to the redactions set forth in the Redacted
Agreement or to the disclosure of corporate information described above, use
commercially reasonable efforts to support the redactions in the Redacted
Agreement as originally filed or changes to the disclosure of corporate
information, as the case may be, and shall not agree to any changes to the
Redacted Agreement or to changes to the disclosure of corporate information, as
the case may be, without first discussing such changes with the other Party and
taking the other Party’s comments into consideration when deciding whether to
agree to such changes.  In no event shall Licensor be deemed to have breached
this Section 8.2 as a result of any decision or directive by the SEC requiring
the disclosure of the Agreement or any term thereof, so long as Licensor shall
have satisfied its obligation to use commercially reasonable efforts to avoid
such directive or decision and otherwise complied with the sentence set forth
above.  Each Party shall be responsible for its own legal and other external
costs in connection with any such filing, registration or notification. Any
breach of this Section 8.2 will be considered a material breach, and shall
survive termination of this Agreement.  The parties agree that in the event of a
breach of this Section 8.2, the non-breaching party’s sole remedies, at its
option, is to (i) terminate this Agreement and the licenses granted hereunder
pursuant to Section 7.3 hereof, or (ii) recover monetary damages resulting from
such a breach, provided, however, that the maximum amount of damages recoverable
by Licensee shall not in any event exceed the amount of aggregate cash paid to
Licensor pursuant to Section 3.1, regardless of the type of damages awarded, be
they direct, indirect, special, consequential, incidental or exemplary in
nature.

 
-12-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
8.3           Entire Agreement/Amendments.  This Agreement constitutes the
entire and only agreement between the Parties relating to Licensed Patents, and
all prior negotiations, representations, agreements and understandings are
superseded hereby.  No agreements amending, altering or supplementing the terms
hereof may be made except by means of a written document signed by a duly
authorized representative of each Party.
 
8.4           Notices.  Any notice, communication or payment required or
permitted to be given or made hereunder shall be in writing and, except as
otherwise expressly provided in this agreement, shall be deemed given or made
and effective (i) when delivered personally; or (ii) upon confirmation of
receipt if delivered by telex or telecopy (if not a payment); or (iii) when
received if sent by overnight express; or (iv) upon confirmation of receipt if
mailed by certified or registered mail, postage prepaid and return receipt
requested, in each case addressed to Parties at their address stated below, or
to such other address as such Party may designate by written notice in
accordance with the provisions of this Section 8.4.
 
LICENSEE:
[***]



 
[***]



 
and



 
[***]



LICENSOR:
Intellect Neurosciences, Inc.

           
7 West 18th Street, 9th Floor

          
New York, NY 10011
 
Attention: Chief Executive Officer
  Fax No.: 212-448-9600 

   

8.5           Governing Law; Jurisdiction.  This Agreement shall be construed
and enforced in accordance with the domestic substantive laws of The State of
New York and the United States of America without regard to any choice or
conflict of laws rule or principle that would result in the application of the
domestic substantive law of any other jurisdiction other than, in regard to any
question affecting the construction or effect of any patent, the law of the
jurisdiction under which such patent is granted.  This Agreement shall not be
subject to (a) the United Nations Conventions on Contracts for the International
Sale of Goods; (b) the 1974 Convention on the Limitation Period in the
International Sale of Goods (the “1974 Convention”); or (c) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980.  Any legal or other
action hereunder shall be brought in the State and federal courts of New
York.  The parties consent to the personal jurisdiction and venue of such courts
in the event of such action.

 
-13-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
8.6           Limitation of Liability.  IN NO EVENT SHALL LICENSOR OR LICENSEE
BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED
SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS
WHETHER LICENSOR OR LICENSEE KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH
DAMAGES.  LICENSOR’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO
THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY
LICENSEE TO LICENSOR UNDER THIS AGREEMENT, EXCEPT FOR LICENSOR’S GROSS
NEGLIGENCE OR WILFULL MISCONDUCT.  The foregoing exclusions and limitations
shall apply to all claims and actions of any kind, whether based on contract,
tort (including but not limited to negligence), or any other grounds.
 
8.7           Headings.  Headings included herein are for convenience only, and
shall not be used to construe this Agreement.
 
8.8           Independent Contractors.  For the purposes of this Agreement and
all services to be provided hereunder, each Party shall be, and shall be deemed
to be, an independent contractor and not an agent, partner, fiduciary, joint
venturer or employee of the other Party.  Neither Party shall have authority to
make any statements, representations or commitments of any kind, or to take any
action which shall be binding on the other Party, except as may be explicitly
provided for herein or authorized in writing.
 
8.9           Severability.  If any provision of this Agreement shall be found
by a court of competent jurisdiction to be void, invalid or unenforceable, the
same shall either be reformed to comply with applicable Law or stricken if not
so conformable, so as not to affect the validity or enforceability of this
Agreement.
 
8.10           Force Majeure.  Neither Party shall be responsible or liable to
the other Party for nonperformance or delay in performance of any terms or
conditions of this Agreement due to acts or occurrences beyond the control of
the nonperforming or delayed Party, including, but not limited to, acts of God,
acts of government, wars, riots, strikes or other labor disputes, shortages of
labor or materials, fires, and floods, provided the nonperforming or delayed
Party provides to the other Party written notice of the existence of and the
reason for such nonperformance or delay.
 
8.11           No Waiver.  Failure of either Party to enforce a right under this
Agreement shall not act as a waiver of that right or the ability to later assert
that right relative to the particular situation involved or to terminate this
Agreement arising out of any subsequent default or breach.
 
8.12           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original document, but all of
which shall constitute the same agreement.
 
[the remainder of this page is intentionally blank]

 
-14-

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.
 
[***]
 
INTELLECT NEUROSCIENCES, INC.
         
By:
   
By:
 
Name:
 
Name:
Title:
 
Title:


 
-15-

--------------------------------------------------------------------------------

 

Schedule 1
 
LICENSED PATENTS
 
Intellect Neurosciences Inc.
Patent Report by Invention
           
Printed: 8/15/2008
  
COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS

 
DNA ENCODING RECOMBINANT ANTIBODY MOLECULES END-SPECIFIC FOR AMYLOID – B
PEPTIDES
PHARMACEUTICAL COMPOSITIONS THEREOF AND METHOD OF PREVENTING OR INHIBITING
PROGRESSION OF ALZHEIMER'S DISEASE


UNITED STATES
0203301-US0
NEW
4/9/1997
60/041,850
   
EXPIRED 
AUSTRALIA
2203301-AU0
DCA
4/9/1998
71034/98
5/23/2002
743827
ISSUED
CANADA
2203301-CA0
DCA
4/9/1998
2,286,305
   
PENDING
CHINA
2203301-CN0
DCA
4/9/1998
98803546.4
12/1/2004
98803546.4
ISSUED
EUROPEAN PATENT
2203301-EP0
DCA
4/9/1998
98918035.1
7/30/2008
0994728
ISSUED
EUROPEAN PATENT
2203301-EP1
DIV
4/9/1998
08011798.9
   
PENDING
ISRAEL
2203301-IL0
DCA
4/9/1998
132262
   
PENDING
JAPAN
2203301-JP0
DCA
4/9/1998
10-543043
6/16/2006
3816111
ISSUED
JAPAN
2203301-JP1
DIV
4/9/1998
2005-210196
   
PENDING
NEW ZEALAND
2203301-NZ0
DCA
4/9/1998
337765
1/10/2002
337765
ISSUED
WIPO
2203301-WO0
CEQ
4/9/1998
PCT/US98/06900
   
NAT PHASE
UNITED STATES
1203301-US1
DCA
10/12/1999
09/402,820
   
PENDING
UNITED STATES
1203301-US2
DIV
10/15/2001
09/975,932
   
ABANDONED
UNITED STATES
1203301-US3
CIP
2/28/2002
10/084,380
   
PUBLISHED
AUSTRALIA
2203301-AU3
DCA
10/21/2002
2002367734
   
PENDING
CHINA
2203301-CN3
DCA
10/21/2002
02828857.2
   
PUBLISHED
EUROPEAN PATENT
2203301-EP3
DCA
10/21/2002
02807019.1
   
ABANDONED
JAPAN
2203301-JP3
DCA
10/21/2002
2003-572597
   
PENDING
WIPO
2203301-WO3
CEQ
10/21/2002
PCT/US02/31590
   
NAT PHASE
SOUTH AFRICA
2203301-ZA3
DCA
10/21/2002
2004/9186
10/26/2005
2004/9186
ISSUED
HONG KONG
2203301-HK3
CEQ
1/27/2006
06101278.5
   
PUBLISHED
UNITED STATES
1203301-US4
DIV
5/8/2007
11/745,759
   
PENDING


 

--------------------------------------------------------------------------------

 